                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division


  BRENNAN M. GILMORE,

                             Plaintiff,

                      v.

  ALEXANDER (“ALEX”) E. JONES,
  INFOWARS, LLC, a Texas limited
  liability company, FREE SPEECH
                                                     Case No. 3:18-cv-00017-NKM
  SYSTEMS, LLC, a Texas limited liability
  company, LEE STRANAHAN, LEE ANN
  MCADOO a/k/a LEE ANN FLEISSNER,
  SCOTT CREIGHTON, JAMES (“JIM”)
  HOFT, ALLEN B. WEST, and DERRICK
  WILBURN,

                             Defendants.

                                  NOTICE OF APPEARANCE

  To the Clerk of the Court and All Counsel of Record:

         Pursuant to Rule 6(c) of this Court’s Local Rules, please note my appearance as attorney

  of record in the above-captioned case on behalf of amici curiae Professors Christine

  Bartholomew, Danielle Citron, Brooke Coleman, Scott Dodson, Howard Erichson, Helen

  Hershkoff, Lee Kovarsky, Sarah Ludington, Philip Pucillo, Alexander Reinert, Joan

  Shaughnessy, Benjamin Spencer, Adam Steinman, and Suja Thomas (“Scholars” or “Amici”).

         A certificate of good standing from the Clerk of the Eastern District of Virginia is

  attached to this Notice and the original certificate has been filed with the Clerk. See W.D. Va.

  Gen. R. 6(c).




                                                 1
Case 3:18-cv-00017-NKM-JCH Document 115 Filed 11/28/18 Page 1 of 3 Pageid#: 1635
  Dated: November 28, 2018           Respectfully submitted,

                                      /s/ Alison S. Deich
                                      Alison S. Deich
                                          E.D. Va. Bar No. 87452
                                      COHEN MILSTEIN SELLERS
                                          & TOLL PLLC
                                      1100 New York Avenue, N.W.
                                      Fifth Floor
                                      Washington, D.C. 20005
                                      Tel. (202) 408-4600
                                      adeich@cohenmilstein.com




                                        2
Case 3:18-cv-00017-NKM-JCH Document 115 Filed 11/28/18 Page 2 of 3 Pageid#: 1636
Case 3:18-cv-00017-NKM-JCH Document 115 Filed 11/28/18 Page 3 of 3 Pageid#: 1637
